       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         NEWNAN DIVISION

                                            X
 CHARLES CARTER PARK,
                                            X

                                            X     Case No.: 3:18-CV-107-TCB
                   Plaintiff,
                                            X
 v.
                                            X
 FIRST RATE TOWING, LLC,
 and CAREY CURRY.                           X

                                            X

                    Defendants,             X


 ANSWER AND DEFENSES TO PLAINTIFF’S FIRST AMENDED FLSA
                      COMPLAINT


      COME NOW, First Rate Towing, LLC (“First Rate”) and Carey Curry

(“Curry”), Defendants in the above-styled action, and respond to Plaintiff’s First

Amended FLSA Complaint by showing the Court the following:

                         ANSWER TO COMPLAINT

      In response to the numbered paragraphs of the First Amended FLSA

Complaint (hereinafter, the “Complaint”), Defendants respond as follows:


                                        1
          Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 2 of 17




                                          1.

      Paragraph 1 of the Complaint contains a description of Plaintiff’s action under

the Fair Labor Standards Act, as amended, (29 U.S.C. § 201 et seq.) (hereinafter “the

FLSA”). As such, the Paragraph requires neither admission nor denial. To the extent

said Paragraph alleges and/or implies that Defendants engaged in any unlawful

conduct, however, such allegations and/or implications are expressly denied.

                                          2.

      In response to Paragraph 2 of the Complaint, Defendants admit that Plaintiff

performed wrecking and towing services on behalf of First Rate, whose address is

1348 Meriwether Street, Griffin, Georgia 30224. Defendants deny the remaining

allegations as stated in Paragraph 2 of the Complaint.

                                          3.

      Defendants deny the allegations as stated in Paragraph 3 of the Complaint.

                                          4.

      Paragraph 4 of Plaintiff’s Complaint contains a description of relief sought by

Plaintiff. As such, the Paragraph requires neither admission nor denial. To the

extent said Paragraph alleges and/or implies that Plaintiff is entitled to any damages

or other relief against Defendants, such allegations and/or implications are expressly

denied.

                                          2
          Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 3 of 17




                                           5.

      Defendants admit that this Court has subject matter jurisdiction over this

action.

                                           6.

      Defendants admit that venue is proper in this Court.

                                           7.

      In response to Paragraph 7 of Plaintiff’s Complaint, Defendants admit that

Plaintiff is a resident of Milner, Georgia and that he is a citizen of the United States.

Defendants further admit that Plaintiff performed wrecker and towing services on

behalf of First Rate from March 2018 until September 7, 2018, and further state that

Parks employment began on or about February 7, 2018. Defendants deny the

remaining allegations as stated in Paragraph 7 of the Complaint.

                                           8.

      Defendants admit that any work performed on behalf of First Rate, if any, was

within the territory of the United States, but deny the remaining allegations as stated

in Paragraph 8 of the Complaint.

                                           9.

      Defendants deny the allegations as stated in Paragraph 9 of the Complaint.




                                           3
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 4 of 17




                                        10.

      In response to Paragraph 10 of the Complaint, Defendants admit that it is a

domestic limited liability company formed under the laws of the State of Georgia

and owns and operates a wrecker/towing service. Defendants deny the remaining

allegations as stated in Paragraph 10 of the Complaint.

                                        11.

      Defendants admit that Curry has an ownership interest and operates First Rate,

but deny the remaining allegations as stated in Paragraph 11 of the Complaint.

                                        12.

      Defendants admit the allegations in Paragraph 12 of the Complaint.

                                        13.

      Defendants admit the allegations in Paragraph 13 of the Complaint.

                                        14.

      Defendants admit the allegations in Paragraph 14 of the Complaint.

                                        15.

      Defendants admit the allegations in Paragraph 15 of the Complaint.

                                        16.

      Defendants deny the allegations as stated in Paragraph 16 of the Complaint.




                                         4
        Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 5 of 17




                                       17.

      Defendants deny the allegations as stated in Paragraph 17 of the Complaint.

                                       18.

      Defendants deny the allegation as stated in Paragraph 18 of the Complaint.

                                       19.

      Defendants deny the allegation as stated in Paragraph 19 of the Complaint.

                                       20.

      Defendants deny the allegations as stated in Paragraph 20 of the Complaint.

                                       21.

      Defendants deny the allegations as stated in Paragraph 21 of the Complaint.

                                       22.

      Defendants admit hiring Plaintiff to provide wrecker and towing services to

clients supplied by First Rate.

                                       23.

      Defendants admit that Curry was responsible for determining who was given

the opportunity to perform wrecker and towing services for Defendants’ clients.

Defendants deny the remaining allegations as stated in Paragraph 23 of the

Complaint.




                                        5
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 6 of 17




                                         24.

      Defendants admit that Plaintiff reported to Curry.

                                         25.

      In response to Paragraph 25, Defendants admit that Plaintiff was allowed to

use a tow truck as part of his employment, and that Plaintiff was authorized to

remove the truck from First Rate’s premises. Defendants deny the remaining

allegation as stated in Paragraph 25 of Plaintiff’s Complaint.

                                         26.

      Defendants deny the allegations as stated in Paragraph 26 of the Complaint

                                         27.

      Defendants admit that First Rate provided Plaintiff with a tow truck to provide

wrecker and towing services to clients supplied by First rate.

                                         28.

      Defendants deny the allegations as stated in Paragraph 28 of the Complaint.

                                         29.

      Defendants deny the allegations as stated in Paragraph 29 of the Complaint.

                                         30.

      Defendants deny the allegations as stated in Paragraph 30 of the Complaint.




                                          6
 Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 7 of 17




                                 31.

Defendants deny the allegations as stated in Paragraph 31 of the Complaint.

                                 32.

Defendants deny the allegations as stated in Paragraph 32 of the Complaint.

                                 33.

Defendants deny the allegations as stated in Paragraph 33 of the Complaint.

                                 34.

Defendants admit that they paid Plaintiff on a commission basis.

                                 35.

Defendants deny the allegations as stated in Paragraph 35 of the Complaint.

                                 36.

Defendants deny the allegations as stated in Paragraph 36 of the Complaint.

                                 37.

Defendants deny the allegations as stated in Paragraph 37 of the Complaint.

                                 38.

Defendants deny the allegations as stated in Paragraph 38 of the Complaint.

                                 39.

Defendants deny the allegations as stated in Paragraph 39 of the Complaint.




                                  7
        Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 8 of 17




                                         40.

      Defendants deny the allegations as stated in Paragraph 40 of the Complaint.

                                         41.

      Defendants deny the allegations as stated in Paragraph 41 of the Complaint.

                                         42.

      Defendants deny the allegations as stated in Paragraph 42 of the Complaint.

                                         43.

      Defendants admit that Plaintiff made no investment in equipment or materials

that he would have used to perform towing and wrecker activities, and deny the

remaining allegations as stated in Paragraph 43 of the Complaint.

                                         44.

      Defendants deny the allegation as stated in Paragraph 44 of the Complaint.

                                         45.

      Defendants deny the allegations as stated in Paragraph 45 of the Complaint.

                                         46.

      Defendant is without knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations contained in Paragraph 46 of the Complaint,

and, therefore, said allegations are denied.




                                          8
          Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 9 of 17




                                         47.

       Defendants deny the allegations as stated in Paragraph 47 of the Complaint.

                                         48.

       Defendants deny the allegations as stated in Paragraph 48 of the Complaint.

                                         49.

       Defendants deny the allegations as stated in Paragraph 49 of the Complaint.

                                         50.

       Defendants deny the allegations as stated in Paragraph 50 of the Complaint.

                                         51.

       Defendants deny the allegations as stated in Paragraph 51 of the Complaint.

                                         52.

       Paragraph 52 states a demand for a jury trial. As such, no admission or denial

is required. To the extent an admission or denial is required, said allegation is

denied.

                                     COUNT I

                                         53.

       Defendants reallege and reincorporate the responses to Paragraphs 1 through

52 as if fully set forth herein.




                                          9
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 10 of 17




                                        54.

       Defendants deny the allegations as stated in Paragraph 54 of the Complaint.

                                        55.

       Defendants deny the allegations as stated in Paragraph 55 of the Complaint.

                                        56.

       Defendants deny the allegations as stated in Paragraph 56 of the Complaint.

                                        57.

       Defendants deny the allegations as stated in Paragraph 57 of the Complaint.

                                    COUNT II

                                        58.

       Defendants reallege and reincorporate the responses to Paragraphs 1 through

57 as if fully set forth herein.

                                        59.

       Defendants deny the allegations as stated in Paragraph 59 of the Complaint.

                                        60.

       Defendants deny the allegations as stated in Paragraph 60 of the Complaint.

                                        61.

       Defendants deny the allegations as stated in Paragraph 61 of the Complaint.




                                        10
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 11 of 17




                                          62.

      Defendants deny the allegations as stated in Paragraph 62 of the Complaint.

                                          63.

      Defendants deny the allegations as stated in Paragraph 63 of the Complaint.

                                          64.

      In response to the unnumbered paragraph titled “Prayer for Relief,”

Defendants deny that Plaintiff is entitled to any of the enumerated relief sought,

including the amounts claimed in Subparagraph “A” and the Exhibit A attached to

Plaintiff’s Complaint.

                                       DEFENSES

                                     FIRST DEFENSE

      Some or all of the Complaint fails to state a claim upon which relief can be

granted.

                                SECOND DEFENSE

      Some or all of Plaintiff’s claims may be barred in whole or in part by the

applicable statute of limitations.

                                     THIRD DEFENSE

      Any claim for liquidated damages under the FLSA is barred under the Portal-

to-Portal Act of 1947, as amended, 29 U.S.C. § 259, 260, as Defendants were at all

                                          11
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 12 of 17




times acting in good faith and had reasonable grounds for belief that their actions

were not in violation of the FLSA.

                               FOURTH DEFENSE

      Any claim for overtime liability and liquidated damages under the FLSA is

barred under the Portal-to-Portal Act of 1947, as amended, 29 U.S.C. § 259 and 29

U.S.C. § 260, as Defendants were at all times acting in good faith in conformity with

and in reliance on written administrative regulations, orders, rulings, approvals,

interpretations, and/or administrative practices or policies of the Administrator of

the Wage and Hour Division of the United States Department of Labor.

                                 FIFTH DEFENSE

      Plaintiff’s claims are barred because Plaintiff is exempt from overtime

requirements of the FLSA, 29 U.S.C. § 201, et seq., pursuant to the exemptions set

forth therein, including, but not limited to, the exemptions set forth in 29 U.S.C. §

213(a).

                                SIXTH DEFENSE

      Plaintiff is precluded from recovering any amounts from Defendants because

Defendants have paid Plaintiff all sums legally due, if any, under the FLSA.




                                         12
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 13 of 17




                                SEVENTH DEFENSE

      If Plaintiff is able to establish that he worked in excess of 40-hours per work,

such activity was without the knowledge and contrary to the instructions of

Defendants. Plaintiff, therefore, is equitable estopped from asserting a claim that

was created, if at all, by his own actions.

                                 EIGHTH DEFENSE

      Plaintiff’s claims are barred by the doctrine of unclean hands.

                                  NINTH DEFENSE

      Subject to proof through discovery, some or all of Plaintiff’s claims are barred

by the doctrine of laches and/or waiver.

                                 TENTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Defendants exercised

reasonable care to prevent, investigate, and promptly correct any violations of law

or their payroll policies, and Plaintiff unreasonably failed to avail himself of these

preventative and corrective opportunities or otherwise to avoid harm.

                               ELEVENTH DEFENSE

      Defendants state, in the alternative if necessary, that part or all of any time for

which Plaintiff alleges he should be compensated is properly deemed preliminary or




                                           13
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 14 of 17




postliminary time under the Portal-to-Portal Pay Act, 29 U.S.C. § 254(a), and is

therefore not compensable.

                               TWELFTH DEFENSE

      Defendants state, in the alternative if necessary, that if, in fact, they had failed

to pay Plaintiff for work in excess of 40 hours in a workweek, the uncompensated

time is de minimis and therefore not recoverable.

                             THIRTEENTH DEFENSE

      To the extent that Plaintiff has sustained any damages, although such is

specifically denied, Defendants are entitled to offset all obligations of the Plaintiff

under the equitable doctrine of set-off and recoupment against any judgment that

may be entered against Defendants.

                             FOURTEENTH DEFENSE

      Defendants at all times, in all manners, acted in accordance with any and all

duties and obligations under the FLSA and its regulations.

                              FIFTEENTH DEFENSE

      Subject to proof through discovery, Plaintiff failed to mitigate his damages.

                              SIXTEENTH DEFENSE

      Subject to proof through discovery, some or all of the claims purported to be

brought in this action are barred by the doctrine of accord and satisfaction.

                                           14
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 15 of 17




                             SEVENTEENTH DEFENSE

      This Court lacks jurisdiction under the FLSA because there is neither

individual nor enterprise coverage.

                              EIGHTEENTH DEFENSE

      Plaintiff is exempt from coverage under the Motor Carrier Act Exemption set

forth in Section 213(b)(1) of the FLSA.

                              NINETEENTH DEFENSE

      Defendants reserve the right to assert further defenses as they become evident

through discovery or investigation.

   WHEREFORE, Defendants demand judgment against Plaintiff in its favor:

      (i)     Denying all claims for relief that Plaintiff asserts;

      (ii)    Denying Plaintiff’s request for an award of liquidated damages;

      (iii)   Denying Plaintiff’s request for an award of attorneys’ fees;

      (iv)    Denying Plaintiff’s request for an award of costs of suit;

      (v)     Denying Plaintiff’s request for “other relief”;

      (vi)    Dismissing the Complaint against Defendants on the merits, with

              prejudice, and in its entirety;

      (vii) Awarding Defendants their costs and disbursements, including

              reasonable attorneys’ fees incurred it his action;

                                           15
    Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 16 of 17




   (viii) Demand for a trial by jury; and

   (ix)   Granting Defendants such other and further relief as this Court may

          deem just and proper.



                   (signature appears on following page)



    This 26th day of October, 2018.

                                            BECK, OWEN & MURRAY
                                            Attorneys for Defendants



                                            /s/ Karl P. Broder
                                            Karl P. Broder
                                            Georgia State Bar No. 185273
100 South Hill Street
Suite 600
Griffin GA 30223
Telephone: (770) 227-4000
Facsimile: (770) 229-8524
Email:     kbroder@beckowen.com




                                      16
       Case 3:18-cv-00107-TCB Document 11 Filed 10/26/18 Page 17 of 17




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served counsel in the above-captioned

case listed below, with a copy of the foregoing pleading through the Court’s

EM/ECF system, which acts as service upon Plaintiff:

                                Thomas F. Martin
                               Kimberly N. Martin
                           MARTIN & MARTIN, LLP
                                  PO Box 1070
                           Tucker, Georgia 30085-1070
                             tfmartinlaw@msn.com
                         kimberly_martinlaw@gmail.com

       This 26th day of October, 2018.

                                               BECK, OWEN & MURRAY
                                               Attorneys for Defendants



                                               /s/ Karl P. Broder
                                               Karl P. Broder
                                               Georgia State Bar No. 185273
 100 South Hill Street
 Suite 600
 Griffin GA 30223
 Telephone: (770) 227-4000
 Facsimile: (770) 229-8524
 Email:     kbroder@beckowen.com




                                         17
